Title: From Thomas Jefferson to Vergennes, 11 February 1787
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Feb. 11. 1787.

My hand recovering very slowly from the effects of it’s dislocation, I am advised by the Surgeons to try the waters of Aix in Provence. From thence I think it possible I may go as far as Nice. As circumstances might arise under which a passport might be useful, I take the liberty of troubling your Excellency for one. I propose to set out on Thursday next.
I would at the same time ask an enfranchisement for three barriques of common wine, and one of wine de liqueur, one of which is arrived at Paris, and the other three are soon expected there. They are for my own use.
With my sincere prayers for the speedy reestablishment of your health, I have the honor to assure you of those sentiments of perfect esteem & respect with which I am your Excellency’s most obedient and most humble servant,

Th: Jefferson

